Opinion issued December 20, 2012




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00975-CR
                             ———————————
                   IN RE JASON RAY BOUCHARD, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Jason Ray Bouchard, has filed in this Court a pro se petition for writ

of mandamus, challenging the trial court’s order resetting his case for trial so that a

competency analysis can be performed.1



1
      The underlying case is State of Texas v. Jason Ray Bouchard, No. 1245909, in the
      178th District Court of Harris County, Texas, the Honorable David Mendoza
      presiding.
      Relator is represented by counsel in the trial court. Relator is not entitled to

hybrid representation.    Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—

Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. 1981).

      Accordingly, we deny the petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. 47.2(b).




                                          2